Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Jun. 2022 has been entered.


Examiner’s Note
In the rejection below, “relative viscosity ratio” recited in claim 1 is being interpreted in light of the definition of “relative viscosity ratio” in paragraph 0054 of the published application of the current invention (US Patent Application 2019/0292358 A1 or page 12, lines 16-19 of the specification of the current invention), which results in relative viscosity ratios less than one corresponding to the first component having a higher, not a lower, viscosity, since melt index is inversely related to viscosity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US Patent Application 2008/0038533 A1, published 14 Feb. 2008, hereinafter Best) in view of Baker and Buesinger (“The Ethylene Methyl Acrylate Copolymer”, J.Plast.Film & Sheet., Vol. 3, pp. 112 – 117, published April 1987, hereinafter Baker).
Regarding claims 1-5 and 11, Best teaches a polymer blend of linear low density polyethylene copolymers (LLDPE) with differentiated polyethylenes (DPE) (Abstract).  Best teaches the LLDPE has a melt index of 0.1 to 300 g/10 min and a density of 0.910 to 0.955 g/cm3 (paragraph 0009).  Best teaches that his blend can be extrusion coated (paragraphs 0011 and 0124).  Best teaches that his blends comprise 0.1 to 99.9 wt.% LLDPE and 0.1 to 99.9 wt.% of the DPE polymer (paragraph 0079).  Best teaches his DPE polymer is an ethylene methyl acrylate copolymer (paragraphs 0052 and 0078).  Best teaches that film casting of his blend occurs at temperatures ranging from about 250 to about 300⁰C (paragraph 0102).
Best does not disclose acrylate content of the ethylene methyl acrylate nor its melt index nor the temperature for conducting extrusion coatings of his blend.
Baker teaches an ethylene methyl acrylate copolymer with a methyl acrylate content of 20% and a melt index of 2 g/10 min (page 115, Table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ethylene methyl acrylate copolymer of Baker in the LLDPE-DPE blend of Best.  Baker teaches that his ethylene methyl acrylate copolymer is one of the most thermally stable of the high pressure olefinic copolymers, is ideally suited for extrusion coatings applications, is readily compatible with all polyolefin resins (page 112, 1st paragraph), and can be extrusion coated at temperatures of 310 to 327⁰C (page 116, Extrusion coating and lamination section, 1st paragraph).  Further, Baker teaches that blends of EMAC can be utilized to improve impact properties (page 115, 1st paragraph).
Best teaches a LLDPE with a melt index of 0.1 to 300 g/10 min, and Baker teaches a DPE with a melt index of 2 g/10min; therefore, the polymer blend of Best in view of Baker would have a relative viscosity ratio (LLDPE/DPE) of 0.05 (0.1/2) to 150 (300/2), which overlaps with the claimed relative viscosity ratio of less than 0.35.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected values of LLDPE content, melt index and density, acrylate content, melt index, and density, and relative viscosity from the overlapping portion of the ranges taught by Best in view of Baker because overlapping ranges have been held to be prima facie obviousness.
It is the examiner’s position that given the composition of the polymer blend of Best in view of Baker comprises the same polymers of the same composition and same melt indices and in the same relative amounts as the claimed invention, the polymer blend of Best in view of Baker would necessarily be adapted to be extrusion coated at the same temperature as the current invention including the claimed temperatures.
Regarding claim 12, Best in view of Baker teaches the elements of claim 1, and as presented above, Best in view of Baker teaches a blend with a relative viscosity ratio (LLDPE/DPE) of 0.05 (0.1/2) to 150 (300/2).  Given these broad relative viscosity ratio values taught by Best in view of Baker and the very limited density ranges for these polymers, and the inverse relationship between melt index and viscosity, it is the examiner’s position that these broad relative viscosity values correspond to viscosity ratios that overlap with the claimed viscosity ratio (polyethylene/ethylene-acrylate copolymer) of 1.5 to 5.

Response to Arguments
Applicant's arguments filed 22 Jun. 2022 were fully considered, but they were not persuasive. 
Applicant amended claim 11 and added claim 12.
Applicant argues that applicant’s data is commensurate with amended claim 11, given that absolute identity is not required, and the claim ranges are not plainly disproportionate to the examples relative to the wide range of the prior art.
However, as shown in the table below, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes blends with 60 and 80 wt.% ethylene methyl/ethyl acrylate copolymer with acrylate content of 9, 18, and 20 wt.% with a melt flow index of 6 and 8 g/10 min and a density of 0.93 and 0.942 g/cm3 and LDPE or LLDPE with a melt flow index of 0.25, 1, and 1.85 g/10 min and density of 0.9200, 0.9210, and 0.9195 g/cm3, whereas claim 11 broadly recite 55-85 wt.% ethylene methyl/ethyl acrylate copolymer with acrylate content of 6-24 wt.% and melt flow index of 1-15 g/10 min with no density limitation and LDPE or LLDPE with a melt flow index of less than 10 g/10 min and a density between 0.916-0.935 g/cm3.

Parameter Ranges
Amount of MEA
Acryl %
MFI 
E-Acryl
Type of PE
MFI PE
Density PE
Rel. Visc. Ratio
Examples
60-80
9-20
6-8
LDPE / LLDPE
0.25-1.85
0.9195-0.921









Claim 1
45-99
5-40
1-60
any PE
<20
>0.87

Claim 11
55-85
6-24
1-15
LDPE / LLDPE
<10
0.916 – 0.935
<0.35
Prior Art
0.1 - 99.9
20
2
LDPE
0.1 - 300
0.910-0.955
0.05 - 150


In the after-final response filed 23 May 2022 (entered with the filing of the RCE), Applicant argues that the viscosity ratio limitation in claim 12 is not an inherent property, and this ratio cannot be derived from melt index values.
However, given the broad relative viscosity ratio values taught by Best in view of Baker and the very limited density ranges for these polymers, and the inverse relationship between melt index and viscosity, it is the examiner’s position these broad relative viscosity values would correspond to viscosity ratios that overlap with the claimed viscosity ratios.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787